DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action is in response to the papers filed 9/21/2021.
The claims 1 and 4 have been amended. Claims 6 and 15-20 have been cancelled.  Claims 21-27 have been newly added.  
Response to Arguments
Applicant’s arguments, see Remarks, filed 9/29/2021, with respect to the claims as amended have been fully considered and are persuasive.  
Allowable Subject Matter
Claims 1-5, 7-14, and 21-27 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The cited prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in independent claim(s) with the allowable feature being: 
Claim 1: “An artificial muscle fiber, comprising: an external fiber comprising a first linear array of actuators having protrusions directed in a first direction; and an internal fiber comprising a second linear array of actuators having protrusions directed in a second direction opposite to the first direction, wherein protrusions of the first linear array of actuators and protrusions of the second linear array of actuators are separated by a non-zero gap, [[and]] wherein each actuator of the first linear array of actuators and the second linear array of actuators comprises a soft magnetic material, wherein each actuator of the first linear array of actuators and the second linear array of actuators comprises 
Claim 8: “An artificial muscle fiber, comprising: an internal fiber, comprising: a first flexible tape; a first array of actuators protruding in a first direction from a major surface of the first flexible tape; and a second array of actuators protruding in a second direction from the major surface of the first flexible tape, wherein the first direction is opposite to the second direction; and an external fiber, comprising an opening within which a portion of the internal fiber is positioned; a second flexible tape defining a first sidewall of the opening; a third flexible tape defining a second sidewall of the opening; a first array of actuators protruding in the second direction from a major surface of the second flexible tape towards the first array of actuators of the internal fiber; and a second array of actuators protruding in the first direction from a major surface of the third flexible tape towards the second array of actuators of the internal fiber.”
Claim 22: “An artificial muscle fiber, comprising: an external fiber comprising a first linear array of actuators having protrusions directed in a first direction; and an internal fiber comprising a second linear array of actuators having protrusions directed in a second direction opposite to the first direction, wherein protrusions of the first linear array of actuators and protrusions of the second linear array of actuators are separated by a non-zero gap, wherein each actuator of the first linear array of actuators and the second linear array of actuators comprises a soft magnetic material, and wherein a first pitch of actuators of the first linear array of actuators is greater than a second pitch of actuators of the second linear array of actuators.”
The examiner found no prior art satisfies all above conditions by itself or as combined during the prosecution period.
Therefore claims 1-5, 7-14, and 21-27 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sugita et al. (US 2011/0109173) teaches a mover including a permanent magnet array having magnets magnetized in a perpendicular direction, and a stator having first and second magnetic pole portions.
Williams et al. (US 2020/0044549) teaches a linear actuator comprising a first fixed portion having an array of stator teeth and a second fixed portion comprising an array of pole pieces.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAD H JOHNSON whose telephone number is (571)272-1231.  The examiner can normally be reached on 9:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


RASHAD H. JOHNSON
Examiner
Art Unit 2832



/RASHAD H JOHNSON/Examiner, Art Unit 2832